CCA 201100062. Review granted on the following issue:
IN AN ARTICLE 120(h), UCMJ, CASE, THE MILITARY JUDGE FAILED TO INSTRUCT THE MEMBERS TO CONSIDER ALL OF THE EVIDENCE, INCLUDING THE EVIDENCE OF CONSENT, WHEN DETERMINING WHETHER THE GOVERNMENT PROVED GUILT BEYOND A REASONABLE DOUBT. IN LIGHT OF UNITED STATES *151v. PRATHER, AND UNITED STATES v. CHEESEMAN, DOES THE APPLICATION OF THE AFFIRMATIVE DEFENSE PROVIDED BY ARTICLE 120 WITHOUT THE AFOREMENTIONED INSTRUCTION VIOLATE APPELLANT’S RIGHT TO DUE PROCESS?
Briefs will be filed under Rule 25.